DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Dec 2021 has been entered.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Seena Rezvani on 21 Sep 2021.
The application has been amended as follows:
1. (Currently Amended) A method comprising:
at a first vehicle, sensing a distance from the first vehicle to a second vehicle using a first sensor;
receiving at the first vehicle from the second vehicle, information about the second vehicle via a communication link, wherein the information about the second vehicle includes information received from a trailer;  

providing instructions to control the first vehicle based at least in part on the validated measurement.
6. (Cancelled)
10. (Cancelled)
14. (Currently Amended) A method comprising:
at a first vehicle, determining a distance from the first vehicle to a second vehicle using a at least two sensors;
receiving at the first vehicle from the second vehicle, information about the second vehicle via a communication link, wherein the information about the second vehicle includes information received from a trailer;  
comparing the distance to a distance to the second vehicle derived from the information about the second vehicle and verifying that the distance is correct based on the comparison; and
providing instructions to control the first vehicle based at least in part on the distance.
17. (Cancelled)
18. (Currently Amended) A system for platooning vehicles, comprising:
a processor; a memory; and a platooning engine that causes instructions to be executed on the processor, wherein the instructions cause the processor to:
determine a distance from a first vehicle to a second vehicle using a at least two sensors;
receive information about the second vehicle via a communication link, wherein the information about the second vehicle includes information received from a trailer;
compare the distance to a distance to the second vehicle derived from the information about the second vehicle and verify that the distance is correct based on the comparison; and
provide commands to control the first vehicle based at least in part on the distance.
Allowable Subject Matter
Claims 1-5, 7-9, 11-16, and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Neither Shida, Shimomura, Durekovic, Nakamura, Neff nor Mudalige, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
"at a first vehicle, sensing a distance from the first vehicle to a second vehicle using a first sensor;
receiving at the first vehicle from the second vehicle, information about the second vehicle via a
communication link. wherein the information about the second vehicle includes information received from a trailer;
comparing the sensed distance to the second vehicle, with a distance to the second vehicle derived from the information about the second vehicle, as part of a determination of whether the sensed distance to the second vehicle is a valid measurement of an actual distance to the second vehicle;"
as recited by claim 1 and similarly recited in claim(s) 14 and 18, over any of the prior art of record, alone or in combination. Claims 2- 5, 7-9, 11-13, 15-16, and 19-20 depend on claims 1, 14 and 18; and each is therefore also allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly mark "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119. The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donald HB Braswell/Examiner, Art Unit 3648